DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the laminate is heated at the glass transition temperature of the substrate or higher to be molded into a shape having a three-dimensional curved surface” is confusing. It is not clear if the heating step includes the laminate being molded or if the molding is a future step that is possible based on the heating of the substrate. It is further not clear based on the claim language if the initial laminate before heating or the laminate post heating is being claimed. If the claimed laminate is intended to have a three-dimensional curved shape, the laminate should be claimed to have the shape. 
The remaining claims are rejected for depending on claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (WO 2015/152308 A1) in view of Ibuki et al. (US Pub. 2015/0253466 A1) or Asahi in view of Ibuki and Mizoshita et al. (US Pub. 2016/0131802 A1) where US Pub. 2017/0015087 A1 will be used as an English language equivalent to the WO publication and all cites will refer to the US publication.
Regarding claims 1, 2, and 11, Asahi discloses an antireflection film including a substrate and antireflection layer formed of three components which include a binder resin and metal oxide particles which create an irregular moth eye structure on the surface opposite the substrate (abstract). The uneven shape has a ratio B/A of 0.5 or greater (abstract). The fine structure pattern created by the particles has a cycle (pitch) of 100 to 380 nm ([0093]) which would result in the number of particles which form the uneven structure (see Fig. 1) to be present in an amount of about 6.9 to about 100 per 1 micron2 ((1000 nm / 380 nm)2 to (1000 nm / 100 nm)2) which overlaps the claimed range.
Asahi does not disclose a heat shrinkage rate for the laminate. 
Ibuki discloses an antireflection film on a light transmitting layer where the antireflection layer has an unevenness on the surface opposite the light transmitting layer (abstract). The light transmitting substrate is a substrate with excellent light transmittance and transparency which may be a polyester-based polymer or (meth)acrylate based resin which is uniaxially or biaxially stretched 1.3 to 10 fold, specifically 2 fold in one direction and 2.4 fold in a second direction, to improve mechanical strength and properties of the film ([0273]-[0274], [0293]-[0296], and [0376]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate in Asahi could be the polyester or (meth)acrylate based resin which is biaxially stretched at least 1.3 fold, and specifically 2 fold in one direction and 2.4 fold in a second direction, as taught in Ibuki to have a substrate with increased mechanical strength (Ibuki, [0294], [0296], and [0376]). 
Asahi in view of Ibuki do not specifically disclose the heat shrinkage rate for the laminate. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here the laminate in the claimed invention is the same as the laminate disclosed in Asahi in view of Ibuki as discussed above. Further, the heat shrinkage rate appears to be met with any (meth)acrylic or PET substrate which is biaxially stretched at a ratio of 1.3 or more and less than 4 (see instant Specification, [0025] and Table 1). As discussed above, Ibuki discloses a substrate which is polyester, e.g. PET, or (meth)acrylate, and biaxially stretched in the range of 1.3 to less than 4, and specifically 2 fold in one direction and 2.4 fold in a second direction (see Ibuki, [0273], [0276], [0296] and see [0376] where the (meth)acrylate based resin substrate is stretched 2 fold in one direction and 2.4 fold in a second direction) so would be expected to have a heat shrinkage value for the substrate and laminate in the claimed range.
Claim 1 contains a limitation, the laminate is heated at the glass transition temperature of the substrate or higher to be molded into a shape having a three-dimensional curved surface, which defines a product by how the product was made. Thus, claim 1 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a laminate with a substrate and layer (a) which contains binder resin and particles and has an uneven shape where the laminate has a specific heat shrinkage rate when heated for one hour.  Asahi in view of Ibuki discloses such a product as discussed above.
To the extent, the above limitation does result in the laminate having a curved surface, Asahi in view of Ibuki does not specifically disclose the laminate being curved.
Mizoshita discloses an antireflection member with a resin base member and mono-particle layer (abstract) where the antireflection member can be applied to a resin part having a curved surface ([0007], [0030] and [0111]). 
It would have been obvious to one of ordinary skill in the art the effective filing date of the invention for the substrate to be made to have a curved surface so that the article can be applied to a wider range of objects as taught in Mizoshita (Mizoshita, [0111]).
Regarding claims 3 and 4, Asahi in view of Ibuki does not specifically disclose the growth rate of the binder resin. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The binder disclosed in the instant Specification includes a multifunctional (meth)acrylate and a silane coupling agent and where binders which are poly(meth)acrylates or polyurethane (meth)acrylates are preferred for their growth rates (see instant Specification,  [0030]-[0038] and [0044]) and Asahi discloses the binder as a multifunctional (meth)acrylate and/or a urethane acrylate and a silane coupling agent (Asahi, [0135] and [0140]-[0159]). Thus, the instant Specification and Asahi disclose using the same materials to form the binder and the claimed growth rate would be expected in the binder in Asahi.
Regarding claims 5 and 6, Asahi discloses the antireflection film further comprising a hard coat between the substrate and antireflection layer ([0035]).
Regarding claim 9, Asahi discloses a primary particle diameter of 120 nm to 250 nm ([0105]).
Claims 7-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Ibuki or Asahi in view of Ibuki and Mizoshita as applied to claims 4-6 above, and further in view of Asahi et al. (US Pub. 2016/0077240 A1) (hereafter Asahi ‘240).
Regarding claims 7 and 8, Asahi in view of Ibuki or Asahi in view of Ibuki and Mizoshita discloses the laminate of claims 4-6 as discussed above.
Asahi in view of Ibuki or Asahi in view of Ibuki and Mizoshita does not disclose the growth rate of the hard coat layer.
Asahi ‘240 discloses an antireflection film with a moth-eye structure (abstract) comprising a plastic substrate, hard coat layer and antireflection layer ([0053], [0058], and [0099]). The hard coat comprises a multifunctional monomer or oligomer which includes urethane (meth)acrylates ([0058], [0066], and [0069]) specifically UV2750B ([0069]) which is disclosed in the instant Specification as having a growth rate in the claimed growth rate range (see instant Specification, [0048]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat layer in Asahi in view of Ibuki could be a urethane (meth)acrylate, specifically UV2750B which has the claimed growth rate, as a known suitable material for forming a hard coat layer in an antireflection film (Asahi ‘240) and further as a hard coat composition with a desirable level of durability, impact-resistance, strength and hardness (Asahi ‘240, [0073]-[0074]).
Regarding claim 10, Asahi discloses a primary particle diameter of 120 nm to 250 nm ([0105]).
Regarding claim 12, the fine structure pattern created by the particles in Asahi has a cycle (pitch) of 100 to 380 nm ([0093]) which would result in the number of particles which form the uneven structure (see Fig. 1) to be present in an amount of about 6.9 to about 100 per 1 micron2 ((1000 nm / 380 nm)2 to (1000 nm / 100 nm)2) which overlaps the claimed range.

Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. 
Applicant argues Asahi in view of Ibuki fails to discloses the laminate going through a heated process to become a three-dimensional curved surface.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the laminate is in the shape of a three-dimensional curve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed in the 35 USC 112 rejection above, the claim language is not clear as to whether the claimed laminate is shaped in a curve or if it will be molded into a curve or is capable of being shaped into a curve. Thus, without a positive recitation that the laminate is curved, a future intention to curve a laminate is not considered to structurally affect the claimed laminate. Thus, Asahi in view of Ibuki is considered to disclose the invention as claimed as discussed above. 
Thus, for the reasons discussed above, the 35 USC 103 rejections over the claims is respectfully maintained. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783